Franklin ISD, et al. v. Lexington ISD, et al.















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-055-CV

     FRANKLIN INDEPENDENT SCHOOL
     DISTRICT, ET AL.,
                                                                         Appellants
     v.

     LEXINGTON INDEPENDENT SCHOOL
     DISTRICT, ET AL.,
                                                                         Appellees
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 00-02-15,903-CV
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Franklin Independent School District (FISD), et al., filed an accelerated appeal from an
interlocutory order denying a temporary injunction and dissolving a temporary restraining
order.  In an unpublished opinion, we denied FISD’s request for temporary orders and other
emergency relief.  Since that denial, no action has been taken by any party to proceed with this
appeal.
      On March 16, 2000, the parties were notified by letter that the appeal would be dismissed
for want of prosecution unless, within ten days from the date of the letter, FISD or any party
desiring to continue the appeal filed a response showing grounds for continuing the appeal.  As
of this date, we have not received a response from any party.  Therefore, this cause is
dismissed for want of prosecution.  Tex. R. App. P. 42.3 (a).
 
                                                                         PER CURIAM
Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed April 19, 2000
Do not publish